Citation Nr: 1503238	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-43 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.
 
4.  Entitlement to service connection for a skin disorder, claimed as a rash of the groin, neck, and face, to include as due to herbicide (Agent Orange) exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
6.  Entitlement to service connection for headaches, to include as secondary to PTSD.
 
7.  Entitlement to service connection for fatigue, to include as secondary to PTSD.
 
8.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1969 to July 1971.  He served in the Republic of Vietnam from August 1970 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The jurisdiction of case has since been transferred to the RO in Oakland, California.  That office forwarded his appeal to the Board.  

The Board remanded the appeal in January 2014 and June 2014 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by both the RO and the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claims.  

First, previously, in January 2014, the Board remanded all of the service connection issues on appeal to the AOJ, so that the Veteran would be afforded the appropriate VA examinations for each disorder, in order to determine the etiology of each disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In the June 2014 Supplemental Statement of the Case (SSOC), the AOJ indicated that it attempted to contact the Veteran in order to schedule his VA examinations.  However, the AOJ stated it was unable to reach the Veteran.  Notably, there is no indication in the record the Veteran was provided notice of any scheduled VA examination date. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   
Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to ensure compliance with the Board's previous January 2014 remand instructions.
Accordingly, the AOJ should reschedule the Veteran for VA examinations with opinions for his service connection claims on appeal.

On a side note, with regard to the Veteran's PTSD claim, under the July 13, 2010, liberalizing amendments to the PTSD regulation, the Veteran's lay testimony alone may establish the occurrence of claimed in-service stressors that are the result of "fear of hostile military or terrorist activity" in certain instances.  38 C.F.R. § 3.304(f)(3).  In the present case, the Veteran's alleged stressors of experiencing enemy mortar, artillery, and rocket attacks in Vietnam (see March 2009 and May 2009 stressor statements) are consistent with the places, types, and circumstances of the Veteran's service in the U.S. Army in Vietnam from August 1970 to July 1971.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Thus, the Veteran's credible lay testimony alone establishes the occurrence of the claimed in-service "fear of hostile military activity" stressors.  See 38 C.F.R. § 3.304(f)(3).  However, in order to warrant service connection for PTSD, a VA psychiatrist or psychologist must still confirm that any one of the claimed stressors is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Therefore, a VA examination is necessary for this issue.  

In addition, the headaches, fatigue, and sleep apnea claims are inextricably intertwined with the service connection claim for PTSD that is also in appellate status.  The Veteran is seeking service connection for headaches, fatigue, and sleep apnea on the basis that they are secondary to PTSD.  See February 2009 claim.  The Board may not properly review the Veteran's claims for secondary service connection until the requested development for the issue of service connection for PTSD has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the issues of service connection for headaches, fatigue, and sleep apnea, to include on a secondary basis, must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including X-rays.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left knee disorders.   (In making this determination, the examiner should perform X-rays for the left knee).  

For each left knee diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any left knee disorder began during service or is related to any incident of service, to include any residuals of a documented in-service left knee bruise from a rock.  

In rendering the above opinions, the examiner should also consider the following evidence: 

A service treatment record dated in October 1970 notes that the Veteran sustained a bruise to the left knee from a rock.  The Veteran's service treatment records are otherwise negative for any complaints, treatment, or diagnosis of a left knee disorder.  Upon separation in July 1971, an examination of the lower extremities was normal.  

Following service, the Veteran contends that he has experienced pain in his left knee.  See February 2009 claim.  Private orthopedic records dated in December 2007 note a history of left knee arthroscopic surgery for a medial meniscus tear.  VA treatment records dated in June 2008 and February 2009 show reports of intermittent left knee pain with movement.  He was assessed with arthralgia of the left knee.  A June 2014 VA treatment record documents trace knee edema, bilaterally.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should then address the following:

a) The examiner should indicate whether the Veteran has current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385.  

b) If the Veteran has current hearing loss disability in either ear, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hearing loss is causally or etiologically related to his military service, including any noise exposure and ear problems noted therein.
 
c) The examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current tinnitus is etiologically related to his military service, including noise exposure and ear problems therein.  He or she should also address whether the Veteran's tinnitus may be related to any hearing loss.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In making this determination, the examiner is advised of the Veteran's contention that he had noise exposure in service from airplanes, helicopters, weapons, and explosions in Vietnam.  Service treatment records are negative for any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  A service treatment record dated in January 1969 does record a diagnosis of otitis media and symptoms of an ear ache.  There is no indication the Veteran had an audiogram at separation in July 1971.  

Following service, the Veteran reported an occasional earache with discharge in a June 2008 VA treatment record.  In March 2011, he was treated for otitis media.  A June 2012 VA audiology consultation records bilateral sensorineural hearing loss and infrequent tinnitus of unknown onset.  Hearing aids were recommended.  The examiner notes no history of noise exposure in the Army as a cook.   However, the examiner mentions a post-service history of occupational noise exposure from work driving trucks and grinding steel.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should afford the Veteran a VA skin examination to determine the nature and etiology of any current skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a) Does the Veteran have a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans)?

b) If the Veteran does not have a presumptive disease, is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a skin disorder that is causally or etiologically related to his military service, to include his symptomatology therein and/or his presumed herbicide exposure in service (regardless of the fact that certain skin disorders are not presumed to be associated with herbicide exposure).  In rendering this opinion, the examiner should address whether the Veteran's documented in-service treatment for a rash on the forearms and groin area in January 1970 and April 1971 was an early manifestation of any current skin disorder.    

In rendering the above opinions, the examiner should also consider the following evidence: 

Service treatment records document that the Veteran was treated for a rash on the forearms in January 1970.  In addition, in April 1971 he was treated for a rash in the genital region, the groin, and the left hand.  A possible sexually transmitted disease was mentioned as well as papular versicolor, although the military doctor's handwriting is not entirely clear.  Upon separation in July 1971, his skin was assessed as normal.

Following service, the Veteran has reported that he intermittently experiences an unexplained rash on his body that he believes is due to in-service Agent Orange exposure.  VA treatment records dated in September 2008, January 2009, October 2010, November 2010, February 2011, June 2014, and July 2014 reveal treatment for a rash to the groin, forearms, back, and neck.  VA medical personnel have assessed cysts, folliculitis lesions, pruritic rash, dermatitis, and hyperpigmented candidiasis.  The Veteran was prescribed bacitracin ointment, triamcinolone, and Bactrim.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (if secured), post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a) The VA examiner should identify all current diagnoses of any acquired psychiatric disorder during the pendency of the appeal.  

b) For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  Following service, the Veteran has alleged treatment since the 1970s for psychiatric problems with Kaiser Permanente, although at present he has not submitted or authorized VA to secure any such records.  VA treatment records note depression in August 2014 and October 2014.  However, VA mental health/depression screens dated in November 2010, February 2011, March 2011, October 2011, December 2011, November 2012, August 2013, and July 2014 are negative for depression. 

c) Regarding PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner is instructed that he or she should consider any stressors related to fear of hostile military or terrorist activity for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The Veteran has reported experiencing enemy mortar, artillery, and rocket attacks during his service in Vietnam.  The Board has found that this particular stressor is consistent with the places, types, and circumstances of the Veteran's service in the U.S. Army in Vietnam from August 1970 to July 1971.  No other alleged stressor is verifiable based on the evidence provided by the Veteran.  

d) If the PTSD diagnosis is deemed appropriate, the examiner should then opine as to whether there is a link between any current PTSD symptomatology and the Veteran's reported in-service stressors (mortar, artillery, and rocket attacks), relating to fear of hostile military or terrorist activity.  A December 2011 VA PTSD screen was negative for either a PTSD diagnosis or PTSD-related symptoms such as nightmares, avoidance, hypervigilance, or emotional numbness.  

e) The examiner should also state whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's headaches, sleep apnea disorder, and generalized fatigue are either caused or aggravated by any PTSD or other psychiatric disability he has.  In rendering the opinion, the examiner is advised of the Veteran's contention that he has PTSD or another acquired psychiatric disorder, stress from which has caused or made worse current headaches, sleep apnea, or generalized fatigue.  See February 2009 claim.  The examiner is advised that VA treatment records dated from 2008 to 2014 record treatment for sleep apnea, headaches, and fatigue.  A November 2012 VA pulmonary consultation notes excessive daytime sleepiness with headaches and fatigue associated with sleep apnea.  The Veteran also has been treated for heart problems.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


